Citation Nr: 0202449	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  00-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1978.  
His primary service specialty was Pershing missile crewman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  That decision denied service connection for 
bilateral hearing loss.

The veteran testified before a Member of the Board at a 
hearing held at the RO in December 2001.  The Board notes 
that the veteran contended that he suffered from tinnitus as 
a result of noise exposure during service.  Travel Board 
transcript (T.) 7.  This matter, which has not been addressed 
by the RO, is referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The June 1977 enlistment examination shows left ear 
hearing loss disability for VA purposes.

3.  The evidence does not reasonably show that the left ear 
hearing loss disability increased in severity during service.

4.  The evidence does not reasonably show that the veteran's 
right ear hearing loss had its origins in service.





CONCLUSION OF LAW

Bilateral hearing loss was neither incurred in nor aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 1132, 1153, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for bilateral hearing loss and 
complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a private treatment record from March 1995, 
a VA examination report from May 2001, and the veteran's 
statements and testimony before a hearing officer at a 
hearing held at the RO in February 2000, and before a Member 
of the Board at a hearing held at the RO in December 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


II.  Factual Background

The veteran's pure tone thresholds at the time of his June 
1977 enlistment examination were as follows:

 

A notation on the veteran's enlistment examination report 
indicated that the veteran had defective hearing that was not 
considered disqualifying.

The veteran's pure tone thresholds at the time of his July 
1978 separation examination were as follows:

 

There are no other service medical records regarding 
treatment for hearing loss during service.

The veteran sought treatment from a private physician in 
1995.  Pure tone thresholds at an exam conducted in March 
1995 were as follows:

 

A note accompanying the audiogram indicated that the 
audiogram demonstrated the effects of acoustic trauma in both 
ears without hearing handicap in the speech frequencies.

The veteran and his wife testified at a hearing held at the 
RO before a hearing officer in February 2000.  The veteran 
stated that, prior to service, he had never had any problems 
with his hearing.  RO transcript (RO T.) 2.  He testified 
that during basic training he was exposed to a lot of noise.  
He indicated that for about two months he was on the firing 
range for three to four hours at least every other day.  RO 
T. 3-4.  The veteran testified that following basic he was 
sent to Pershing missile training.  He indicated that he was 
exposed to loud generators on a continuous basis.  RO T. 5.  
He stated that he noticed he had a problem with his hearing 
right after service, but did not seek treatment until 1995.  
The veteran testified that he has not been exposed to noisy 
environments since service.  RO T. 6.  He indicated that his 
doctor had told him his hearing loss could be related to 
service.  RO T. 7.  The veteran testified that he did not 
have any additional treatment records that he wanted 
considered for his claim.  RO T. 8.

The veteran's wife testified on his behalf at the hearing 
held at the RO before a hearing officer in February 2000.  
She stated that she had known her husband for almost twenty-
one years, since 1979.  She indicated that over the years she 
noticed she has had to repeat herself to the veteran more and 
more.  She testified that his hearing gets worse every year.  
RO T. 7-8.

A VA examination was conducted in May 2001.  His pure tone 
thresholds were as follows:

 

Speech recognition scores were 96 percent in the right ear 
and 90 percent in the left ear.

The examiner noted that the veteran had a mild hearing loss 
at 6000 Hz in the right ear and a moderate to moderately 
severe hearing loss at 4000-6000 Hz in the left ear on 
enlistment.  The audiogram on separation was well within 
normal limits.  The examiner commented that the type of 
hearing loss experienced by the veteran, sensorineural, is 
not expected to improve; therefore, it can be assumed that 
one of these audiograms was not correct.  The examiner noted 
that, because the veteran was not a draftee and got a waiver 
to enlist he probably did not try to falsify having a hearing 
loss upon enlistment, it is more likely that the separation 
audiogram is not reliable.  She noted that this has often 
been found to be the case and is therefore not unlikely.  The 
examiner indicated that if the separation exam was not 
reliable it was not possible to determine whether or not a 
pre-existing hearing loss was aggravated by military service 
without speculation.

The veteran testified before a Member of the Board at a 
hearing held at the RO in December 2001.  The veteran stated 
that, both before and after service, he was not exposed to 
noisy work environments.  T. 3 and 5.  He indicated that, as 
the years went by after service, he noticed that people were 
having to correct him because he was misunderstanding them, 
particularly women.  The veteran testified that he first 
sought treatment in 1995.  T. 8.  He indicated that his 
doctor asked him if he had ever been in the service.  The 
veteran stated that when he told the doctor he had been in 
service the doctor said "you must have been standing next to 
cannons."  T. 5.  He testified that he did not know he had a 
hearing problem when he entered service, but his hearing loss 
had gotten worse as time went on.  T. 7.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  If a chronic disorder 
such as an organic neurological disorder, including 
sensorineural hearing loss, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may be 
granted if the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 26 decibels or greater; 
or the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. 
§ 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.

38 U.S.C.A. § 1132, see also 38 C.F.R. § 3.304(b) (2001).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).  "Flare-ups" of a preexisting condition do not 
constitute aggravation if there is no increase in severity of 
underlying disability.  See Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran asserts that service connection for bilateral 
hearing loss is warranted because he was exposed to loud 
noises in service and now has bilateral hearing loss as a 
result.

After having carefully reviewed the evidence of record, 
including the testimony provided by the veteran at both 
hearings, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss.

Initially, the Board notes that at the time of the veteran's 
entrance in to service, he met the requirements for a left 
hearing loss disability.  See 38 C.F.R. § 3.385.  
Specifically, the pure tone threshold was 60 decibels at the 
4000 Hertz level.  See id.  (impaired hearing will be 
considered a disability when any of the frequencies, 
including the 4000 Hertz, is 40 decibels or greater).  
Accordingly, as this was reported in an entrance examination, 
the evidence shows the presence of a preservice left hearing 
loss.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b); Bagby at 
227.  The Board notes that hearing in the veteran's right ear 
at the time of his entrance in to service was within normal 
limits.  Therefore, the issues before the Board are service 
aggravation of a hearing disability in the left ear and 
service incurrence of a hearing disability in the right ear.

The Board notes that the audiogram conducted at the veteran's 
separation examination indicated that his hearing was within 
normal limits bilaterally.  In addition, there is no 
indication that the veteran was treated for any problems 
associated with hearing loss while in service.  Accordingly, 
the veteran's service medical records weigh against his 
claim.

The Board notes that the veteran testified at both hearings 
that he did not seek treatment for bilateral hearing loss 
until 1995.  He also stated that his doctor told him that his 
hearing loss could be related to service.  In general, an 
assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  The RO did obtain the 1995 private audiogram, which 
shows that the veteran experienced the effects of acoustic 
trauma in both ears without hearing handicap in the speech 
frequencies.  However, this private treatment note does not 
suggest that the veteran's current bilateral hearing loss is 
related to the veteran's service.  Therefore, this evidence 
does not indicate that the veteran's bilateral hearing loss 
may be presumed to have been incurred in or aggravated by 
service or is otherwise related thereto.

The veteran had a VA examination in May 2001.  8 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  At that time, the examiner 
indicated that due to the nature of the veteran's hearing 
loss, sensorineural, either the audiogram done during his 
entrance examination or the one done at his separation 
examination was incorrect.  The examiner indicated that based 
on the circumstances, it was more likely that the audiogram 
conducted at the separation examination was incorrect.  She 
went on to state that, without an accurate audiogram from the 
veteran's separation examination, it was not possible to say 
whether or not exposure to noise in the military may have led 
the veteran's hearing loss to progress without speculation.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has repeatedly held that opinions 
based on speculation are not sufficient to support a 
veteran's claim.  See Obert v. Brown, 5 Vet. App. 30 (1993) 
(holding that an opinion expressed in terms of "may," also 
implies "may or may not" and is too speculative to establish 
a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient);  Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  
Accordingly, the Board finds that the VA examination report 
weighs against the veteran's claim as the examiner indicates 
that it is not possible to relate the veteran's hearing loss 
to service without speculation.

As noted above, the veteran has provided a history of noise 
exposure during service which led to hearing loss that has 
continued to date.  This raises a question of service 
connection on the basis of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 489 (1997).  Under regulatory 
criteria, where there is a chronic disease shown as such in 
service, or within the presumptive period under 38 C.F.R. 
§ 3.307, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In this case, chronicity is not shown because the service 
medical records are negative for complaints or findings of 
hearing loss, with the exception of the veteran's entry 
examination.  Even under this regulation, medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology if the 
condition is not one where a lay person's observations would 
be competent [as in this case].  See Niemiec v. West, No. 96-
920 (U.S. Vet. App. Dec. 1, 1999) (per curiam).  As there is 
no evidence of a chronic hearing disorder during service and 
there is no requisite medical nexus evidence submitted with 
regard to continuity, the Board again finds that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss on a direct basis.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

Although the veteran has asserted service connection for 
bilateral hearing loss is warranted, it has not been shown 
that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 4 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability, 
and since the evidence is not evenly balanced, there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

